DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Allowable Subject Matter

Claims 1-23 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claims 1-23 when the claims are taken as a whole are found to be allowable after conducting a prior art search in both the patents and NPL.  The claims are directed to a robotic cleaning device which has a guard that moves up and down based on the determination that an object is in front of the robot and to use the guard in the lowered positon to move the object as the robot cleans the room.  Applicants claims as follows: “A method, performed by a cleaning robot, of performing a task, the method comprising: capturing an image of an object in a vicinity of the cleaning robot; determining a task to be performed by the cleaning robot, by applying the captured image to at least one trained artificial intelligence (AI) model; controlling a guard portion to descend from in front of an opened portion to a floor surface of the cleaning robot, according to the determined task; and driving towards the object so the object is moved by the descended guard portion.”, and “A cleaning robot comprising: a camera; a driver; a guard portion provided in front of an opened portion of the cleaning robot; and at least one processor configured to: control the camera to capture an image of an object in a vicinity of the cleaning robot, determine a task to be performed by the cleaning robot, by applying the captured image to at least one trained artificial intelligence (AI) model, control the guard portion to descend from in front of the opened portion 
Have been allowed with their dependent claims as neither when taken as a whole or individually the claims were found in the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVESH V AMIN whose telephone number is (571)270-3255. The examiner can normally be reached M-Thur, 8-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BHAVESH V. AMIN
Primary Examiner
Art Unit 3664



/BHAVESH V AMIN/Primary Examiner, Art Unit 3664